Title: From Thomas Jefferson to David Hosack, 9 January 1825
From: Jefferson, Thomas
To: Hosack, David


Dear Sir
Monto
Jan 9. 25.
I recieve with due  thankfulness the proof which your letter conveys of the mark of attention shewn me by the N. York horticultural society by electing me an honorary member of their society. I love the art, but age has taken from me the power of proving it by any services  I can render them in return for the honor done me. with my best wishes for their success and the expressions of my thanks to them be pleased to accept for yourself the assurance of my great esteem & high respect.Th: J.